*283Opinion by
Ford, J.
At the trial petitioner’s witness testified that so far as he knew the entry was made at the correct value; that he had furnished the appraiser all the necessary information relating to the value of the merchandise; and that he had no information which would indicate that the entered value was not the correct value of the merchandise. Based upon the entire record, the court found that there was no intention on the part of petitioner to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.